Citation Nr: 0409423	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The proper ending date for eligibility for entitlement to 
Chapter 30 educational benefits.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's request for a 
delimiting date for Chapter 30 educational benefits of June 
1, 2004. The denial was duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board remanded the issues that are the subject of this 
decision in November 2003.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran served on continuous active duty from 
September 1986 to May 1990.

3.  The veteran served in the Selected Reserve from June 1990 
to June 1998.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30 benefits is June 
1, 2004.  38 U.S.C.A. §§ 3002, 3031, 3011, 3012, 5107, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 21.7020, 21.7042, 
21.7050 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulation

Definitions

Subject to various non-pertinent exclusions, the term 
continuous active duty means active duty served without 
interruption. An interruption in service will only be found 
when the individual receives a complete separation from 
active duty.  38 C.F.R. § 21.7020(6)(i) (2003).

The term Selected Reserve means the Selected Reserve of the 
Ready Reserve of any of the reserve components (including the 
Army National Guard of the United States and the Air National 
Guard of the United States) of the Armed Forces, as required 
to be maintained under section 268(b), 10 U.S.C.  38 C.F.R. 
§ 21.7020(31) (2003).

Service Requirements

While the veteran's claim was pending, the President signed 
into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
2002)).  Moreover, the same month, VA issued regulations to 
restate correctly statutory provisions of the Act.  65 Fed. 
Reg. 67,265 (Nov. 9, 2000) (codified as amended at 38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  However, the 
Act does not substantively alter the active duty service and 
discharge requirements pertinent to the veteran's claim.

An individual may establish eligibility for basic educational 
assistance under 38 U.S.C.A., Chapter 30, based on service on 
active duty under the following terms, conditions and 
requirements.  The individual must after June 30, 1985, 
either 1) first become a member of the Armed Forces, or 2) 
first enter on active duty as a member of the Armed Forces; 
and serve at least three years of continuous active duty in 
the Armed Forces, or, in the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed 
Forces.  38 U.S.C.A. § 3011(a)(1)(A), 38 C.F.R. § 21.7040, 
21.7042(a)(1), (2).  In addition, after completing the 
service requirements, the individual must continue on active 
duty, be discharged from service with an honorable discharge, 
or be released from active duty for further service in a 
reserve component of the Armed Forces after service on active 
duty characterized by the Secretary concerned as honorable 
service.  Another recognized exception is an individual 
released after service on active duty characterized by the 
Secretary concerned as honorable service, and be placed on 
the retired list, transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, placed on the temporary disability 
retired list.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7042(a)(4). 

As an alternative, an individual may also establish 
eligibility for basic educational assistance under Chapter 30 
based on a combination of service on active duty and service 
in the Selected Reserve.  This is known as the "2x4" 
program.  The individual must, after June 30, 1985, either 
first become a member of the Armed Forces, or first enter on 
active duty as a member of the Armed Forces.  38 U.S.C.A. 
§ 3012(a)(1); 38 C.F.R. § 21.7042(b)(1).  The individual 
before completing the service requirements of this paragraph 
must either complete the requirements of a high school 
diploma (or an equivalency certificate), or successfully 
complete (or otherwise receive academic credit for) 12 
semester hours (or the equivalent) in a program of education 
leading to a standard college degree.  38 U.S.C.A. 
§ 3012(a)(2); 38 C.F.R. § 21.7042(b)(2).  The individual must 
serve at least two years of continuous active duty in the 
Armed Forces characterized by the Secretary concerned as 
honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(3).  After completion of active duty service, 
the individual must serve at least four continuous years of 
service in the Selected Reserve.  An individual whose release 
from active duty service occurs after December 17, 1989, must 
begin this service in the Selected Reserve within one year 
from the date of his or her release from active duty.  During 
this period of service in the Selected Reserve the individual 
must satisfactorily participate in training as prescribed by 
the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(4).  The individual must, after completion of 
all service described above, be discharged from service with 
an honorable discharge, placed on the retired list, or 
transferred to the Standby Reserve or an element of the Ready 
Reserve other than the Selected Reserve after service in the 
Selected Reserve characterized by the Secretary concerned as 
honorable service.  In the alternative, the individual may 
continue on active duty or in the Selected Reserve.  
38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).  

The regulations also provide for dual eligibility.  See 
38 C.F.R. § 21.7042(d).  A veteran who has established 
eligibility after serving at least two years of continuous 
active duty of an obligated period of active duty of less 
than three years, as provided by 38 C.F.R. § 21.7042(a)(2), 
may attempt to establish eligibility under the 2x4 provisions 
of 38 C.F.R. § 21.7042(b).  If the veteran fails, they retain 
their eligibility under paragraph (a).

Ending Dates of Eligibility

VA will not provide basic educational assistance or 
supplemental educational assistance to a veteran or 
service member beyond 10 years from the later of - 
(i) The date of the veteran's last discharge or 
release from a period of active duty of 90 days or 
more of continuous service;

(ii) The date of the veteran's last discharge or 
release from a shorter period of active duty if the 
discharge or release is --
(A) For a service-connected disability, or
(B) For a medical condition which preexisted 
such service and which VA determines is not 
service-connected, or
(C) For hardship, or
(D) Involuntary, for the convenience of the 
government after October 1, 1987, as a result 
of a reduction in force, as determined by the 
Secretary of the military department 
concerned, in accordance with regulations 
prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect 
to the Coast Guard when it is not operating as 
a service in the Navy; or

(iii) The date on which the veteran meets the 
requirement for four years service in the Selected 
Reserve found in § 21.7042(b) and § 21.7044(b).

38 C.F.R. § 21.7050 (2003) (emphasis added)

Analysis

In this case, the evidence indicates that the veteran entered 
active duty for a total period of three years and eight 
months and 17 days on September 14, 1986 and had continuous 
active service through May 31, 1990.  Immediately subsequent 
to that active service the veteran entered the Selected 
Reserve for a period of eight years and four months, from 
June 1, 1990 to September 30, 1998.

The Board finds that the veteran has qualifying service for 
entitlement to Chapter 30 educational benefits as a veteran 
who had three years of continuous active service, 38 U.S.C.A. 
§ 3011 and 38 C.F.R. § 21.7042(a).

As the veteran contends, he also has qualifying service under 
the "2x4" provisions of 38 U.S.C.A. § 3012 and 38 C.F.R. 
§ 21.7042(b).  The veteran meets the requirements for 2x4 
service because he has "at least two years of continuous 
active duty" as required by 38 C.F.R. § 21.7042(b)(3).  The 
provisions of 38 C.F.R. § 21.7042 do not limit a veteran's 
eligibility to only those people with two years, but rather 
"at least" two years.

The veteran has thus established dual eligibility as 
contemplated by 38 C.F.R. § 21.7042(d) and is eligible for 
veteran's benefits under both provisions.  He is then 
eligible for a delimiting date under the most favorable 
provisions of 38 U.S.C.A. § 3031 (West 2002) and 38 C.F.R. 
§ 21.7050.

38 C.F.R. § 21.7050(a) provides ending dates of eligibility 
for the three basic types of eligibility, of which the 
veteran qualifies under two.  It outlines the three possible 
ten years periods and specifically notes that it will be the 
"later of the three" connecting the three options with the 
conjunction "or".

Based upon the veteran's eligibility under the three years of 
continuous active duty provisions, 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042(a), the delimiting date is May 31, 2000.  
38 C.F.R. § 21.7050(a)(i).  Based upon the veteran's 
eligibility under the 2x4 program, 38 U.S.C.A. § 3012 and 
38 C.F.R. § 21.7042(b), the delimiting date is June 1, 2004.  
38 C.F.R. § 21.7050(a)(ii).  Applying 38 C.F.R. § 21.7050(a) 
to these dates, the later of the two is June 1, 2004.

The RO based its decision upon reasoning that because the 
veteran was entitled to Chapter 30 educational benefits under 
the three-year provisions he was ineligible for consideration 
under the 2x4 provisions.  The Board can find no basis in the 
laws or regulations pertaining to Chapter 30 benefits that 
mandates such a conclusion, and it is contradicted by the 
provisions allowing for dual eligibility under § 21.7042(d).  
As noted, § 21.7050 specifically provides for "the later 
of" the ending dates for eligibility.  Therefore, given the 
uniquely pro-claimant nature of veteran's benefits, the Board 
finds the delimiting date of June 1, 2004 to be appropriate 
under applicable law and regulation.


ORDER

The appeal for a delimiting date of June 1, 2004, for 
eligibility for Chapter 30 educational benefits is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



